--------------------------------------------------------------------------------

BS AND MR PROJECT MANAGEMENT AND BUSINESS DEVELOPMENT AGREEMENT

               THIS AGREEMENT (this “Agreement”) is dated 22 February 2010 and
is entered into by and between Blue Sphere Corporation, a corporation organised
under the laws of Nevada (together with its affiliates, “BS”), and Mark Radom,
an individual residing in Israel (“MR”). Reference is made to the MPV and Blue
Sphere Corporation Assignment and Conveyance Agreement dated of even date
herewith between BS and Carbon MPV Limited (the “AC Agreement”). Capitalised
terms used but not defined herein have the meanings assigned to such terms in
the AC Agreement.

               Whereas, Carbon MPV Limited has assigned and conveyed to BS its
right, title and interest in, to and under the Potential Projects pursuant to
the AC Agreement; and

               Whereas, BS desires to retain MR as an independent contractor to
perform project management services with respect to such Projects and to
identify and source new Projects and MR accepts and agrees to such retention;

               Now, therefore, in consideration of the mutual premises and
covenants contained herein, and subject to the terms and conditions hereof, and
intending to be legally bound, the parties hereto agree as follows:

1.           Project Management Services and Business Development

1.1

On the terms and subject to the conditions of this Agreement, BS hereby enlists
and retains MR as an independent contractor to perform (or procure the
performance of) all work (or part of it, as requested by BS) necessary or
desirable with respect to Projects that are assigned and conveyed to BS in such
a manner as to ensure a smooth and successful implementation and to expedite and
optimize registration and receipt of carbon credits and receipt of other
revenues therefrom; among other things, such services will include selecting
third-party services, goods and technology providers, overseeing the
registration process, overseeing the project implementation and managing the
relationship between and respective performance by of all participating parties
and the generation of new business relating to carbon credit and ecological
projects (the “Services”). MR will have the right to use its reasonable
discretion in making decisions regarding the performance of the Services subject
to a pre-agreed action plan and to prior consultation with BS, whose decision in
its sole discretion in such matters will be final. MR will report to BS on a day
to day ongoing basis on work performed and on any event that may affect its
business. The reporting method will be defined by the parties at a later stage.

    1.2

Respecting the generation of new business relating to carbon credit and
ecological projects, BS and MR will use their best efforts to develop guidelines
and/or criteria, which MR will follow in incurring any expense toward developing
new business.

    1.3

MR acknowledges and agrees that the generation of new business relating to
carbon credit and ecological projects is performed for behalf of BS for
compensation and consequently all new potential projects or project leads of any
nature generated by MR shall be the sole exclusive property of BS and all
information related thereto shall be considered to be the Confidential
Information (as defined below) of BS.

    1.4

In exchange for the provision of such management and business development
services, BS agrees to cover and pay for 100% of the reasonable costs and
expenses to be incurred by MR in the course of providing such services according
to a pre-agreed budget and procedure to be agreed by the parties in writing.
While it is envisioned that such costs will primarily consist of travel,
accommodation, telecommunication and office expenses, the parties acknowledge
and agree that other costs of an unknown nature may arise in the course of
managing the Projects. In addition to covering 100% of such costs and expenses
incurred by MR acting pursuant to the agreed procedures of the parties as shall
be established, subject to the following sentence, BS will pay MR US$7,000 per
month (the “Advance Payment”) in accordance with instructions to be provided by
MR and agreed upon by BS and continuing until the earlier of (i) this Agreement
is terminated in accordance with its terms or (ii) until the date on which
income from carbon credits is generated. It is agreed that, in the event that
the U.S. dollar falls in value as of the date hereof against the Israeli shekel
by 10% or more, the Advance Payment amount (i.e., U.S. $7,000 per month) shall
be adjusted upward to compensate MR for the exchange rate change. Any amounts
constituting the Advance Payment paid to MR pursuant to this Section 1.4 shall
be deducted from the first (and if necessary subsequent) cash to be paid to MR
pursuant to Section 1.2 of the AC Agreement. For the avoidance of doubt, it is
agreed that BS will continue to pay 100% of the reasonable costs and expenses to
be incurred pursuant to this Agreement pursuant to the pre-approved budget and
as long as the expenses are made according to BS procedures for so long as this
Agreement is in force.

1

--------------------------------------------------------------------------------


1.5

The Fee is inclusive of all applicable Taxes. “Taxes” are defined as - all taxes
applicable to the transaction contemplated hereunder or resulting therefrom,
including, without derogating from the generality of the above, income taxes,
profit taxes, withholding taxes and any other compulsory payment applicable
under any applicable law. In addition, BS shall have the right to deduct or
withhold from any fee to be paid, any such taxes, charges or levies, in respect
of which such deduction or withholding is required to be made according to any
applicable law or jurisdiction.

    1.6

BS will include MR in a future grant of options to employees and will be
considered a senior manager for the purpose of such grant.

    1.7

MR agrees that it will keep confidential and not disclose to (and require its
representatives or any parties it works with in connection with any transaction
to keep confidential and not disclose to) any other person any information that
it receives that is designated as confidential as well as information derived
therefrom (“Confidential Information”) unless authorised to do so by the BS or
required to do so by law. MR acknowledges and agrees that the generation of new
business relating to carbon credit and ecological projects is performed for
behalf of BS for compensation and consequently all new potential projects or
project leads of any nature generated by MR shall be the sole exclusive property
of BS and all information related thereto shall be considered to be the
Confidential Information (as defined below) of BS. MR further agrees to refrain
from taking any action (and to cause its representatives or any parties it works
with in connection with any transaction to refrain from taking any action) using
the Confidential Information that will have the effect or the potential effect
of circumventing or pre- empting, to any degree, the disclosing party’s full and
unfettered use of and benefit from its Confidential Information. MR shall only
put any of such Confidential Information to its own use after receiving proper,
explicit and prior authorization from BS, in writing, to do so. It is hereby
agreed that (i) the identity of any financier or investor providing finance for
any transaction contemplated hereby is Confidential Information and (ii) MR
shall not make any use whatsoever of the contacts brought by BS, including its
clients, government officials, facilitators or any parties using these
connections unless it has BS’s consent thereto.

2.           Covenants

2.1

Each party shall render assistance in handling applications for approvals,
permits and licenses and similar formalities necessary for the establishment and
operation of their legal and commercial relationship.

    2.2

Each party agrees to execute, on request, all other documents and instruments as
the other Party shall reasonably request, and to take any actions, which are
reasonably required or desirable to carry out obligations imposed under, and
effect the purposes of, this Agreement.

    2.3

Each party agrees to use its reasonable commercial efforts to accomplish the
purpose of this Agreement and to comply with all applicable laws and
regulations.

    2.4

MR represents and warrants that he has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement or the
rendering of the Services, or that would preclude him from complying with the
provisions hereof and that he will not enter into any agreement or undertake any
obligation which will create such a conflict of interests. Furthermore, MR
hereby expressly certifies and represents that in performing the Services to BS
he is not in breach of any obligation towards any third party.

2

--------------------------------------------------------------------------------

3.           Entry into Force and Term

               Subject to the following sentence, this Agreement shall enter
into force from the date hereof and will terminate on the earlier of (i) 25
years from the date on which this Agreement enters into force or (ii) the Kyoto
Protocol, as amended or extended, terminates or (iii) 15 April 2010 unless MPV
delivers by such time to BS at least two signed Project agreements and two
signed project memoranda of understanding.

After 15 April 2010, BS may terminate this Agreement on 90 days’ written notice
to MR for any reason or no reason at all. After 1 March 2011, MR may terminate
this Agreement on 90 days’ written notice to BS for any reason or no reason at
all. Either party may terminate by written notice to the other party if the
other party materially breaches this Agreement and fails to cure such breach
within fourteen (14) calendar days of receiving written notice thereof. Any and
all rights to accrued benefits or obligations to be performed after such time
shall survive any termination hereof.

4.           Miscellaneous

                    No provision of this Agreement may be amended, modified or
waived only in writing signed by MR or a duly authorized officer of BS. This
Agreement constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all previous agreements and understandings,
written or oral, between the parties or their affiliates or agents with respect
to the subject matter hereof. The headings in this Agreement are for convenience
of reference only, and shall not alter or affect the meaning of any provision.
Each party acknowledges that it has not relied upon any representation of the
other party, except for any representation made by such party under the express
terms of this Agreement, in entering into and undertaking the obligations
imposed by this Agreement. This Agreement shall be construed, interpreted and
enforced in accordance with the substantive laws of Israel. The parties agree
that any action brought to resolve any controversy arising under or relating to
this Agreement shall be subject to the non-exclusive jurisdiction of the courts
of Israel and any court which may hear appeals from those courts in relation to
any disputes arising out of or in connection with this Agreement. No Party shall
be liable under this Agreement, for consequential, indirect, special, or
punitive damages.

5.           Transfer to Affiliate

               BS acknowledges that MR may open a new company and that, once
opened and registered, BS agrees that MR may transfer and convey all of his
rights, obligations, title and interest in, to and under this Agreement to such
company without the need for any further action or consent on the part of BS (it
being understood that such company will formally acknowledge such transfer and
conveyance for its own internal purposes).

6.           Severability

               Should any part of this Agreement be rendered or declared invalid
by a court or arbitrator of competent jurisdiction, such invalidation of such
part or portion of this Agreement will not invalidate the remaining portions
thereof and they shall remain in full force and effect. It is further agreed
that if part of this Agreement is determined to be invalid, either party may
open negotiations solely with respect to a substitute for such part within two
(2) weeks after such determination has been made.

3

--------------------------------------------------------------------------------

7           Independent Contractor

7.1      The relationship between BS and MR, or any on its behalf, is that of
independent contractor. Neither MR nor any on its behalf shall be deemed to be
the agents, partners or employees of BS. Neither Party shall have the right,
power or authority to bind the other Party, enter into an agreement, grant a
promise, provide warranties, guarantees or commitments, transact any business in
the other Party's name or in its behalf or incur any liability for or on behalf
of the other Party, and each Party shall remain an independent contractor and
responsible for its own actions.

7.2      All employees, representatives, subcontractors or any person engaged,
by MR subject to the terms hereof, will be deemed under the complete control of
MR and notwithstanding anything to the contrary, this Agreement will not be
interpreted as creating any contractual relationship, including employment
relationship, between any such employee, representative or subcontractor or any
such other person and BS. MR shall be solely responsible for the safety of its
own employees, representatives or subcontractors or any such other person, at
all times during the performance of the Services.

7.3      In the event that MR, or any on its behalf, shall claim, and a
competent court determines pursuant to such claim, the existence of an
employment relation between BS and MR or any on its behalf, despite the Parties'
explicit intention as reflected in this Agreement, and consequently resolves
that MR, or any on its behalf, is an employee of BS and therefore is entitled to
further payments or benefits, then MR agrees to indemnify BS and hold BS
harmless from any liability, damages or costs (including reasonable attorney's
fees) incurred by BS as a result of such claim.

7.4      MR hereby warrants and represents that it is aware that BS has entered
into this Agreement in reliance on MR's status as an independent contractor, as
set forth in Section 7.1 .

7.5      MR shall not be entitled to exclusivity in the provision of the
Services and BS shall be entitled at its sole discretion to request any other
entity to provide the Services.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

Mark Radom

/s/ Mark Radom
____________________________

 

Blue Sphere Corporation

 ____________________________
By:
Title:

4

--------------------------------------------------------------------------------